1 Cal. App. 2d 468 (1934)
H. W. PETERSON et al., Appellants,
v.
FRANK P. TAGART et al., Respondents.
Civ. No. 1137. 
California Court of Appeals. Fourth Appellate District.  
October 18, 1934.
 Andrew M. Strong for Appellants.
 Bernard Brennan, City Attorney, Aubrey N. Irwin, Assistant City Attorney, and A. L. Lawson, Deputy City Attorney, for Respondents. *469
 Marks, J.
 This is an appeal from a judgment entered after sustaining a demurrer to plaintiffs' amended complaint without leave to amend.
 The complaint alleged that the Verdugo Canon Water Company is a corporation with a capital stock of $10,000 divided into 10,000 shares of the par value of $1 each, with seven directors; that each plaintiff was a shareholder; that at a regular stockholders' meeting held on April 5, 1932, the defendants, other than the City of Glendale, were declared elected directors of the corporation and are acting as such; that as a matter of fact they were not so elected by a vote "of a majority of the shares entitled to vote in said meeting", but that plaintiffs were elected as such directors and are entitled to serve as such. Plaintiffs sought to have the court determine the directors actually elected at the stockholders' meeting.
 [1] From the statement of facts in plaintiffs' opening brief it appears that the Verdugo Canon Water Company had issued 7,625 shares of its stock; that the City of Glendale owned 6,142 of such shares and private persons owned 1483 shares; that the defendants, other than the City of Glendale, were elected by the votes of the stock purportedly owned by the City of Glendale; that the city had no right to own such stock; that it could not be voted and therefore plaintiffs were elected by the votes of the privately owned stock.
 The right of the City of Glendale to own stock of the Verdugo Canon Water Company is decided in the case of Smith v. City of Glendale, bearing our civil number 1157, the opinion in which case is filed this day (ante, p. 463 [36 PaCal.2d 1083]). We there held that the City of Glendale had the right to purchase and own the stock for the purposes there set forth. It follows that her duly authorized officer had the right to vote the stock in an annual stockholders' meeting and that the defendants, other than the City of Glendale, were duly elected as directors of the Verdugo Canon Water Company.
 Judgment affirmed.
 Barnard, P. J., and Jennings, J., concurred.